Case: 2:11-cv-01016-EAS-MRM Doc #: 2596 Filed: 10/15/19 Page: 1 of 4 PAGEID #: 129996




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS


  IN RE: OHIO EXECUTION                           :   Case No. 2:11-cv-1016
  PROTOCOL LITIGATION
                                                 :
                                                      District Judge Edmund A. Sargus, Jr.
                                                  :   Magistrate Judge Michael R. Merz

  This document relates to all Plaintiffs.        :


    ORDER DENYING MOTION TO STAY, DENYING MOTION FOR
      PRELIMINARY INJUNCTION WITHOUT PREJUDICE, AND
     SETTING FILING DEADLINES FOR FUTURE MOTIONS FOR
                  PRELIMINARY INJUNCTION


         This consolidated § 1983 method of execution case is before the Court on Plaintiff

  Cleveland Jackson’s Amended Motion for a Stay of Execution, a Preliminary Injunction, and an

  Evidentiary Hearing (“PI Motion,” ECF No. 2242, filed June 28, 2019). On September 30, 2019,

  after the PI Motion was fully briefed, Defendant Governor Mike DeWine reprieved Cleveland

  Jackson, delaying his scheduled execution date from November 13, 2019, until January 13, 2021

  (Warrant of Reprieve, ECF No. 2571-1). On October 10, 2019, Cleveland Jackson filed a Motion

  to Stay and Abey Consideration and Adjudication of the PI Motion (“Motion to Stay,” ECF No.

  2593). Therein, he argues that, because he is not scheduled to be executed for fifteen months, he

  “no longer faces the imminent execution date upon which his current injunctive relief litigation

  scheduled [sic] was predicated.” Id. at PageID 129977. A stay, he claims, will allow him “to

  develop and produce supplemental evidence in support of that motion[,]” id. at PageID 129974, in

  light of the decision in In re: Ohio Execution Protocol Litig. (Henness v. DeWine). 937 F.3d 759



                                                 1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2596 Filed: 10/15/19 Page: 2 of 4 PAGEID #: 129997




  (6th Cir. 2019).

          The Court agrees that an execution date fifteen months away is not the “‘actual and

  imminent’ harm” that is required to demonstrate the “irreparable harm” necessary to obtain a

  preliminary injunction. Abney v. Amgen, Inc., 443 F.3d 540, 552 (6th Cir. 2006). Thus, the Motion

  to Stay is DENIED, and the PI Motion is DENIED WITHOUT PREJUDICE to refiling no later

  than July 13, 2020. At that time, Cleveland Jackson may submit any new evidence developed in

  the interim.

          The Magistrate Judge consolidated the injunctive relief proceedings of Cleveland Jackson

  with those of Plaintiffs Melvin Bonnell, James Hanna, and Kareem Jackson (Scheduling Order,

  ECF No. 2378). On September 24, 2019, the Magistrate Judge heard oral argument on their

  preliminary injunction motions and admitted evidence on issues common to Bonnell, Hanna, and

  Cleveland Jackson (Notation Orders, ECF Nos. 2543-47). At oral argument, Bonnell was granted

  leave to file an amended motion for preliminary injunction as to his individual characteristics only

  no later than December 1, 2019 (Transcript pending). In an October 7, 2019, Supplemental

  Opinion, the Magistrate Judge gave Hanna until October 15, 2019, to submit evidence in support

  of his individual “paradoxical reaction” claim (ECF No. 2589). The denial without prejudice of

  Cleveland Jackson’s PI Motion does not affect Hanna and Bonnell’s preliminary injunction

  motions as they pertain to the adjudication of issues that were also raised in Cleveland Jackson’s

  PI Motion, and the evidence admitted in support thereof.

          Kareem Jackson’s Motion for Preliminary Injunction (ECF No. 2470) does not raise an

  Eighth Amendment claim; rather, it pertains only to any potential use of expired execution drugs.

  Upon Declaration by Defendant Annette Chambers-Smith, Director of the Ohio Department of

  Rehabilitation and Corrections (“ODRC”), that ODRC had destroyed all the expired execution



                                                   2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2596 Filed: 10/15/19 Page: 3 of 4 PAGEID #: 129998




  drugs that were in its possession at the Southern Ohio Correctional Facility (ECF No. 2560-1), the

  Magistrate Judge issued a Report and Recommendations recommending that Kareem Jackson’s

  motion be denied as moot (ECF No. 2564). The denial of Cleveland Jackson’s PI Motion does not

  affect that recommendation.

             The Court is mindful that “actual and imminent” is not a precise standard and necessarily

  varies based on the potential harm. Yet, the Court is also mindful of the dangers posed by

  preliminary injunction motions filed shortly before execution dates. Specifically, the “tight

  timelines” may make it difficult for the Court to engage in detailed analysis and offer findings and

  conclusions commensurate with the gravity of the issue. Fears v. Morgan, 860 F.3d 881, 886 (6th

  Cir. 2017) (en banc). Even Hanna conceded that “the Magistrate Judge’s preference for additional

  time to litigate weighty matters of life and death” is “perhaps a suitable change in the governing

  practices in this case going forward[.]” (Supp. Appeal, ECF No. 2558, PageID 129636 (emphasis

  in original)). In light of these concerns and the State of Ohio’s current execution schedule1, the

  Court ORDERS the following deadlines:

                 Gregory Lott (current execution date of March 12, 2020) and John David Stumpf

                  (April 16, 2020) must file any motion for preliminary injunction no later than

                  December 1, 2019.

                 Romell Broom (June 17, 2020) and every Plaintiff who has or will have an execution

                  date scheduled thereafter must file a motion for preliminary injunction no later than

                  six months prior to his scheduled execution date.




  1
      https://drc.ohio.gov/execution-schedule (last accessed Oct. 11, 2019).

                                                              3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2596 Filed: 10/15/19 Page: 4 of 4 PAGEID #: 129999




         The Court may grant leave to file an amended motion or motion out-of-time upon a timely

  showing of good cause.



  October 15, 2019.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                4
